       Case 2:20-cv-00096-BSM Document 8 Filed 08/06/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                           DELTA DIVISION

BRITT OTIS ROBINSON                                                        PLAINTIFF

v.                        CASE NO. 2:20-CV-00096 BSM

DUANE ROBERTS, et al.                                                  DEFENDANTS

                                     JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 6th day of August, 2020.


                                                 UNITED STATES DISTRICT JUDGE
